[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON DEFENDANTS' MOTION TO DISMISS (NO. 101)
The parties at oral argument agreed to treat this motion to dismiss as a motion to strike. The plaintiffs seek a new trial from a judgment entered into by the parties based upon a stipulation on the grounds that the defendants failed to abide by the terms of the stipulated judgment and this constituted a failure of consideration.1 They claim they fall within the CT Page 674 provisions of General Statutes 52-270 and more specifically those provisions which provide for a new trial "for other reasonable cause." They cite no case authority to support their claim.
This phrase has been construed to mean "every other cause for which a court of equity could grant a new trial, which includes at least the large field of mistake, accident and fraud." Gonirenki v. American Steel  Wire Company, 106 Conn. 1, 5 (1927). It would, however, not include the mere failure to abide by the terms of the stipulated judgment on which the plaintiffs, as they must concede, could have enforced through appropriate channels. "[T]he facts must show that `substantial justice' was not or may not have been done." E. L. Stephenson, Connecticut Civil Procedure 210 (2d ed.) The motion to strike the complaint is granted.
ROBERT I. BERDON, JUDGE